Citation Nr: 1219058	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  04-24 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971 and from June 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the issue of entitlement to TDIU for further development in September 2007 and December 2010.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran is service-connected for major depressive disorder, hypertension, peripheral neuropathy of the bilateral upper and bilateral lower extremities, diabetes mellitus and erectile dysfunction; his combined evaluation for compensation is 80 percent.

2.  The Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board grants entitlement to a TDIU.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Applicable Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

Applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that may be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the earliest date as of which, within the one year prior to the filing of a formal claim for TDIU, the increase in disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran has service connection for the following disabilities:  major depressive disorder (MDD), rated as 30 percent disabling; hypertension, rated as 20 percent disabling; peripheral neuropathy of the bilateral lower extremities, each rated as 20 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the bilateral upper extremities, each rated as 10 percent disabling; and erectile dysfunction, rated as noncompensable.  His combined evaluation for compensation is 80 percent, of which 70 percent is due to disabilities of common etiology (diabetes, hypertension and peripheral neuropathies).  The Veteran accordingly meets the schedular threshold for consideration of a TDIU under 38 C.F.R. § 4.14(a).

The Veteran's instant claim for TDIU was received in November 2003.  Accordingly, the period under review begins in November 2002; see Servello, 3 Vet. App. 196, 198-200.  However, for completeness of review the Board has considered the history of the Veteran's employment since he ceased working in March 1988.

In his claim for TDIU the Veteran reported having worked as an electrician from January 1971 to January 1988 and as a truck helper from January 1996 to March 1997, although his last full-time employment was reportedly in March 1988.  The Veteran stated he was a high school graduate without further occupational training or education and that he was unable to return to work because of diabetes complications (at the time, the Veteran was not yet service-connected for a psychiatric disorder). 

Review of the file shows the Veteran is a high school graduate.  He received occupational training as a computer programmer, for which training he received VA vocational training benefits; thereafter he attended training as a tractor-trailer driver, again using VA vocational training benefits.  According to a claim for VA pension benefits received in May 1988, the Veteran had two years training in electronics and had worked as a wireman for 16 years before he ceased working in March 1988 due to a nervous condition.

VA psychiatric inpatient treatment records substantiate that the Veteran was hospitalized for one month in March-April 1988 for poor impulse control, depressed mood and thoughts of harming himself; he was diagnosed with dysthymic disorder, alcohol abuse in remission and borderline personality traits.  Thereafter he was hospitalized for two weeks in June 1988 for diagnosed major depressive disorder (MDD) with psychotic features.  The inpatient treatment records are silent in regard to occupational impairment and do not show a current global assessment of functioning (GAF) scale score.

In June 1988 the Veteran underwent a psychiatric evaluation by Dr. Haydee Costas-Lozada on referral from the Veteran's current employer, the Electrical Power Authority of Puerto Rico.  The Veteran reported education of two years computer training and current employment as an electrical lineman.  He reported having had problems with his supervisor; he had used up all his sick leave and was advised that any additional leave would be without pay.  The Veteran thereupon became agitated and aggressive and had not worked since.  The Veteran asserted he could function if he took his psychotropic medications but that without medications he would lose control and have auditory hallucinations.  The Veteran understood that he could not return to his previous job, which exposed him to hazards, but refused to consider a less-dangerous job as messenger or custodian, stating he preferred to take permanent disability retirement.  Dr. Costas-Lozada diagnosed rule out major depression, rule out Vietnam Syndrome, rule out impaired impulse control and alcohol abuse.  Dr. Costas-Lozada assigned a current GAF of 55 and stated the Veteran was unable to work at present; his poor motivation for rehabilitation made his prognosis for future employment poor.  If the Veteran were forced to return to work, it could result in an accident or other difficult situation.  Dr. Costas-Lozada recommended approval of the Veteran's request for permanent incapacity.

In September 1988 the Veteran had a psychiatric evaluation by Dr. Miguel A. Castro de Jesus, who noted the Veteran reported psychiatric problems since returning from Vietnam.  In 1987 the Veteran began to have suicidal thoughts; when he reported his problems to his employer he was referred for psychiatric evaluation and was hospitalized by VA.  Dr. Castro performed a mental examination and noted observations in detail.  Dr. Castro diagnosed major depression with psychotic features and stated the Veteran was not capable of managing his own affairs.

Thereafter, a September 1988 letter from the Electrical Power Authority recommended the Veteran be medically retired by reason of total and permanent incapacity due to an emotional condition.

Based on the evaluation by Dr. Castro as noted above, the Veteran was awarded Social Security Administration (SSA) disability for dysthymic disorder, effective from March 1988.

During a VA psychiatric examination in November 1988 the Veteran asserted he had been unable to work since March 1988 due to his nervous problems, including an obsessive impulse to kill himself by grasping electrical cables.  The VA psychiatrist diagnosed dysthymic disorder but did not provide a GAF or otherwise discuss occupational impairment.  

The Veteran had VA inpatient psychiatric treatment for one week in April 1998 due to suicidal ideation.  GAF on discharge was 41.

The Veteran had a psychological evaluation in November 1998 by Dr. Cydney Yerushalmi, performed in support of his request for continued SSA disability benefits.  Dr. Yerushalmi performed a clinical evaluation and diagnosed recurrent moderate MDD and alcohol dependence on full, sustained remission.  Dr. Yerushalmi stated an opinion that "[the Veteran] was capable of doing everything except working, either at home or in the market place."  Dr. Yerushalmi noted that the Veteran had not worked in many years and was unlikely to seek or accept employment voluntarily.

VA mental health clinic (MHC) notes beginning in May 2001 show various clinical diagnostic impressions (dysthymic disorder in May 2001, MDD in June 2001, depression in July 2001, etc.).  Clinical notes generally show the Veteran to be functioning well with medication.  In September 2001 the psychiatrist entered an impression of dysthymic disorder with anxiety in partial remission and assigned a GAF of 65.  In April 2002 the psychiatrist noted impression of dysthymic disorder with insomnia and continued the GAF of 65.  MHC notes during the period are silent in specific regard to employability.          

The Veteran had a VA examination in January 2003.  The Veteran stated he followed a diabetic diet and was physically able to walk 30 minutes at a time and that although there was slight restriction in his activities he was able to rake the leaves in his garden.  The Veteran reported recent onset of numbness in his fingers and his legs.  He was noted to be hypertensive but asymptomatic.  Neurological examination showed decreased sensation on the lower third of the legs, extending to the feet and toes.  Sensation was absent in the bilateral thumbs and index fingers and decreased in the remaining fingers, extending to the wrists.  The examiner made no specific opinion regarding impact on employability.

VA MHC notes show that in March 2003 the attending psychiatrist noted impression of dysthymic disorder and assigned a GAF of 50; the same diagnosis and GAF was continued by a VA psychologist in May 2003.  In June 2003 the Veteran reported increased anxiety, at which time the psychiatrist noted impression of MDD and assigned a GAF of 40.  In August 2003 the Veteran reported he was doing "very well" and the psychiatrist raised the GAF to 55.  MHC notes during the period are silent in specific regard to employability.          

(As noted below, the Veteran has been awarded service connection for MDD effective from April 10, 2003.)

The Veteran had a VA outpatient psychiatric evaluation in August 2003 in which he reported having worked as an electrical lineman until he ended up in a VA psychiatric ward, where he was diagnosed with depression and posttraumatic stress disorder (PTSD).  He reported being on medication for diabetes and for hypertension and stated he had not been able to work for many years.  The clinician diagnosed MDD and PTSD and assigned a current GAF of 45.

The Veteran had a VA diabetes examination in February 2004 in which he denied any hypoglycemic reactions or hospitalization for diabetes-related problems.  He was noted to be noninsulin-dependent.  There was no restriction of activities due to diabetes and no diabetic retinopathy.  The Veteran was noted to be taking antihypertensive medication, without symptoms.  He reported numbness of the feet and fingers, and reported he had been medically advised he could not work after 1988 due to his psychiatric problems.  Neurological examination showed decreased sensation in the hands and feet but normal in the wrists and ankles; the Veteran had normal gait.  In regard to employment, the examiner noted the Veteran had ceased work due to his psychiatric disorder and had not been advised by any physician that he could not work due to diabetes or hypertension.  In an addendum, the examiner characterized the Veteran's diabetes and hypertension as uncontrolled and recommended increased medication.

Treatment notes from podiatrist Dr. Todd Talbert show treatment for the Veteran's diabetic neuropathy of the feet, including prosthetic shoes and various medications.  In July 2004 Dr. Talbert submitted a letter to VA stating the Veteran's diabetic neuropathy did not allow him to stand or walk more than 30 minutes, significantly limiting his ability to find employment.

The Veteran had a VA peripheral nerves examination in August 2004 in which he reported he was formerly able to walk for 45 minutes but currently could walk only 10-15 minutes due to painful feet.  The examiner noted clinical observations, including current electromyography study, and recorded observations in detail.  The examiner's impression was mild peripheral neuropathy of both feet and diabetes mellitus well controlled for at least 10 years. 

VA MHC notes show GAF of 45 in October 2004 and January 2005.  In April 2005 he received VA inpatient psychiatric treatment for four days due to symptoms of major depression and suicidal ideation; his GAF on admission was 41 but his GAF on discharge was 69.  In May 2005 his VA MHC psychiatrist noted GAF of 50.  

In June 2005 the dosage of the Veteran's gabapentine, prescribed for relief of his diabetic neuropathy of the feet, was increased.  In July 2005 he complained that the increased dosage of gabapentine had caused difficulty concentrating and focusing on task, which he was afraid would affect his driving.  The Veteran was advised to not drive if he sensed a loss of coordination.  The Veteran subsequently reported the symptoms subsided after stopping the higher dosage.

An August 2005 VA MHC note states the Veteran reported feeling better, with less depression.  The psychiatrist assigned a current GAF of 55.

A November 2007 VA MHC note states the Veteran was doing "pretty normal" on medication; he also denied complications due to current medications.  The Veteran appeared on examination to be cognitively intact, and the psychiatrist assigned a current GAF of 65.

The Veteran had a VA examination in September 2009, performed by a psychologist, who reviewed the claims file.  The examiner performed a mental status examination (MSE) and noted clinical observations in detail.  The examiner noted the Veteran's usual occupation to be an electrical wireman, from which the Veteran had retired in 1988 due to psychiatric problems.  The examiner diagnosed MDD and stated the disorder caused total occupational and social impairment due to severe labile mood with chronic depression and inability to deal with stress of occupational functions.  The examiner also cited labile mood with loss of interest, anhedonia, low energy level, and feelings of helplessness and worthlessness that remained constant and were exacerbated by his multiple medical and physical illnesses.  However, the examiner assigned a current GAF of 51.  The examiner also noted the Veteran did not have the clinical symptoms to warrant diagnosis of PTSD. 

Concurrently in September 2009 the Veteran's attending VA psychiatrist assigned a current GAF of 60.  

The Veteran had a VA social work and industrial survey examination in September 2009, performed by a social worker.  The Veteran described an occupational history of working for the power company beginning in 1972, but having increasing problems over the years to the point where it affected his job performance.  The Veteran sought VA psychiatric treatment in 1988, and after his second inpatient psychiatric treatment he was offered early retirement by his employer.  The Veteran reported he liked his previous job but could no longer perform it due to his psychiatric problems.    

A rating decision in November 2009 granted service connection for MDD and assigned a 30 percent evaluation, effective from April 10, 2003.

The Veteran presented to the VA MHC in January 2010, requesting his treatment records for the purpose of appealing denied benefits.  Speech, attention, concentration, memory and thought processes were all normal; mood was mildly dysphoric and affect was restricted.  Judgment and insight were fair.  The psychiatrist assigned a current GAF of 60.

The Veteran had a VA examination in January 2010 for the specific purpose of determining employability.  The examiner, a VA primary care physician, reviewed the claims file.  The Veteran asserted he was unable to work due to pain and numbness of the feet and weakness of the hands.  Physical examination showed the Veteran to walk with normal gait, and there was no impairment in strength or dexterity of the hands.  Psychiatric examination showed normal affect, mood, and judgment, with appropriate behavior and no obsessive behavior or hallucinations or delusions.  The examiner diagnosed hypertension, diabetes mellitus and depression (service-connected) as well as sleep apnea and sinusitis (nonservice-connected).  The examiner stated an opinion that the Veteran's hypertension was well controlled on medication and caused no occupational impairment other than federal or state restrictions on driving.  The Veteran's diabetes was well-controlled with medication and caused no occupational impairment other than restriction against working in freezing temperatures.  The examiner stated the Veteran's depression/dysthymic disorder did not render him unemployable but did not provide a rationale for that opinion.

A February 2010 VA MHC note showed the Veteran to be persistently irritable.  His affect was tense and somewhat irritable, and his mood was easily angered, but he was cognitively intact and thought process was coherent.  The psychiatrist assigned a current GAF of 55.  In May 2010 the psychiatrist noted mood improved but chronically dysphoric, and assigned a current GAF of 57.  In August 2010 the psychiatrist noted current GAF of 58, and in December 2010 the GAF was 60.  
 
Pursuant to a remand by the Board the Veteran had another VA examination in February 2011, for the specific purpose of determining whether the Veteran's service-connected disabilities, alone or in aggregate, rendered him unemployable.  The examination was again performed by a VA primary care physician.  The Veteran reported his usual job to be tractor-trailer driver and that he was currently unemployed due to stress.  The Veteran reported having to watch his diet carefully due to diabetes.  He reported constant numbness in the bilateral great toes and pain and numbness in the balls of both feet, as well as sharp shooting pains in both arms and down to the hands.  He reported erectile dysfunction.  He reported taking three different medications for hypertension.  Finally, he endorsed past hospitalizations for depression but stated he was doing better with medications.  Physical examination again showed the Veteran to walk with normal gait and no impairment in strength or dexterity of the hands.  Psychiatric examination again showed normal affect, mood, and judgment, with appropriate behavior and no obsessive behavior or hallucinations or delusions.  The examiner diagnosed diabetes mellitus, controlled; peripheral neuropathy of the bilateral  upper and lower extremities causing occupational impairment due to pain, difficulty walking and lack of stamina; erectile dysfunction and hypertension, with no effect on occupational function; and, depression resulting in occupational impairment due to decreased concentration, inappropriate behavior and poor social interaction.  The examiner stated an opinion that the Veteran's service-connected disabilities, alone or in aggregate, did not render him unable to secure or follow a substantially gainful occupation.  As rationale, the examiner stated the Veteran's medical disabilities were controlled with medication, and his psychiatric disability was shown in recent VA treatment records to have improvement in mood and function; based on those records the Veteran did not have a psychological barrier that would prevent sedentary employment.  (In an addendum, the VA examiner stated the C-file had been received and reviewed in conjunction with the examination.)

A VA MHC note in April 2011 shows the Veteran was more dysphoric, with worsening medical problems and some financial stress; the current GAF was 56.  In August 2011 the Veteran had stable mood, although persistently dysphoric with ongoing dysomnia, medical problems and other stressors; current GAF was 57.  

 The Veteran's VA treatment record includes numerous VA diabetic foot examinations, performed at regular intervals, most recently in August 2011.  The reports consistently show complaint of pain and numbness and reliance on orthotic shoes and inserts, but generally do not show ulceration or infection of the feet.

On review of the evidence above, the Board finds the Veteran's service-connected disabilities in aggregate render him unable to obtain and maintain gainful employment.  The Veteran has previous work experience as an electrician, which is impaired by his peripheral neuropathy of the upper extremities, and as a truck driver, which is impaired by both his peripheral neuropathy of the lower extremities and the effects of his hypertensive and psychotropic medications.  Although the Veteran's educational experience of two years computer training would appear to make him suitable for sedentary employment, the VA examining psychologist in September 2009 stated an opinion that the Veteran's MDD, exacerbated by his multiple medical and physical illnesses, caused total occupational impairment.    

The Board acknowledges the contrary opinions of the VA examiners in January 2010 and February 2011, who stated the Veteran's service-connected disabilities did not render him unemployable.  However, the clinical rationale for those opinions was that the Veteran's disabilities were currently well controlled with medication, which does not consider the entire period under appellate review (from November 2002).  During that period a VA examiner in January 2003 found absent sensation in the bilateral thumbs and index fingers, and a VA examiner in February 2004 characterized the Veteran's diabetes and hypertension as "uncontrolled."  Finally, although the Veteran's GAF scores since May 2005 were consistently 51 or more (reflective of moderate difficulty in occupational functioning; see Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995, pg. 46-47), but GAF scores prior to that time were in the 40s (reflective of serious impairment in occupational functioning, including unable to keep a job; Quick Reference, id.).  

In sum, the Board concludes that although the Veteran's service-connected disabilities have improved over time with medication, as noted by the VA examiners in January 2010 and February 2011, the Veteran's service-connected disabilities in aggregate were sufficient to preclude gainful employment during the greater part of the period under review.  Accordingly, the claim is granted.  


ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


